
	
		III
		110th CONGRESS
		2d Session
		S. RES. 574
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2008
			Mr. Brown submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  Government of the People’s Republic of China should immediately release from
		  custody the children of Rebiya Kadeer and Canadian citizen Huseyin Celil and
		  should refrain from further engaging in acts of cultural, linguistic, and
		  religious suppression directed against the Uyghur people.
	
	
		Whereas the protection of the human rights of minority
			 groups is consistent with the actions of a responsible stakeholder in the
			 international community and with the role of a host of a major international
			 event such as the Olympic Games;
		Whereas recent actions taken against the Uyghur minority
			 by authorities in the People’s Republic of China and, specifically, by local
			 officials in the Xinjiang Uyghur Autonomous Region, have included major
			 violations of human rights and acts of cultural suppression;
		Whereas the authorities of the People’s Republic of China
			 have manipulated the strategic objectives of the international war on terror to
			 increase their cultural and religious oppression of the Muslim population
			 residing in the Xinjiang Uyghur Autonomous Region;
		Whereas an official campaign to encourage Han Chinese
			 migration into the Xinjiang Uyghur Autonomous Region has resulted in the Uyghur
			 population becoming a minority in their traditional homeland and has placed
			 immense pressure on those who are seeking to preserve the linguistic, cultural,
			 and religious traditions of the Uyghur people;
		Whereas a new policy now actively recruits young Uyghur
			 women and forcibly transfers them to work at factories in urban areas in
			 far-off eastern provinces, resulting in tens of thousands of Uyghur women being
			 separated from their families and placed into substandard working conditions
			 thousands of miles from their homes;
		Whereas the legal system of the People's Republic of China
			 is used as a tool of repression, including for the imposition of arbitrary
			 detentions and torture commonly employed against any and all Uyghurs who voice
			 discontent with the Government;
		Whereas the Government of the People's Republic of China
			 continues to apply charges of political crimes and the death
			 penalty to Uyghurs and other political dissidents, contrary to international
			 humanitarian standards;
		Whereas the People's Republic of China is implementing a
			 monolingual Chinese language education system that undermines the linguistic
			 basis of Uyghur culture by transitioning minority students from education in
			 their mother tongue to education in Chinese, shifting dramatically away from
			 past policies that provided choice for the Uyghur people;
		Whereas the Senate has a particular interest in the fate
			 of Uyghur human rights leader Rebiya Kadeer, a Nobel Peace Prize nominee, and
			 her family, as Ms. Kadeer was first arrested in August 1999 while she was en
			 route to meet with a delegation from the Congressional Research Service and was
			 held in prison on spurious charges until her release and exile to the United
			 States in the spring of 2005;
		Whereas upon her release, Rebiya Kadeer was warned by her
			 Chinese jailers not to advocate for human rights in Xinjiang and throughout
			 China while in the United States or elsewhere, and was reminded that she had
			 several family members residing in the Xinjiang Uyghur Autonomous
			 Region;
		Whereas while residing in the United States, Rebiya Kadeer
			 founded the International Uyghur Human Rights and Democracy Foundation and was
			 elected President of the Uyghur American Association and President of the World
			 Uyghur Congress in Munich, Germany;
		Whereas 2 of Rebiya Kadeer’s sons were
			 detained and beaten and one of her daughters was placed under house arrest in
			 June 2006;
		Whereas President George W. Bush recognized the importance
			 of Rebiya Kadeer’s human rights work in a June 5, 2007, speech in Prague, Czech
			 Republic, when he stated: Another dissident I will meet here is Rebiyah
			 Kadeer of China, whose sons have been jailed in what we believe is an act of
			 retaliation for her human rights activities. The talent of men and women like
			 Rebiyah is the greatest resource of their nations, far more valuable than the
			 weapons of their army or their oil under the ground.;
		Whereas Kahar Abdureyim, Rebiya Kadeer’s eldest son, was
			 fined $12,500 for tax evasion and another son, Alim Abdureyim, was sentenced to
			 7 years in prison and fined $62,500 for tax evasion in a blatant attempt by
			 local authorities to take control of the Kadeer family’s remaining business
			 assets in the People’s Republic of China;
		Whereas another of Rebiya Kadeer’s sons, Ablikim
			 Abdureyim, was beaten by local police to the point of requiring medical
			 attention in June 2006 and has been subjected to continued physical abuse and
			 torture while being held incommunicado in custody since that time;
		Whereas Ablikim Abdureyim was also convicted by a kangaroo
			 court on April 17, 2007, for instigating and engaging in
			 secessionist activities and was sentenced to 9 years of imprisonment,
			 this trial being held in secrecy and Mr. Abdureyim reportedly being denied the
			 right to legal representation;
		Whereas 2 days later, on April 19, 2007, another court in
			 Urumqi, the capital of Xinjiang Uyghur Autonomous Region, sentenced Canadian
			 citizen Huseyin Celil to life in prison for splittism and also
			 for being party to a terrorist organization after having
			 successfully sought his extradition from Uzbekistan where he was visiting
			 relatives;
		Whereas authorities in the People's Republic of China have
			 continued to refuse to recognize Huseyin Celil’s Canadian citizenship, although
			 he was naturalized in 2005, denied Canadian diplomats access to the courtroom
			 when Mr. Celil was sentenced, and have refused to grant consular access to Mr.
			 Celil in prison;
		Whereas a spokesperson of the Foreign Ministry of the
			 People's Republic of China publicly warned Canada not to interfere in
			 China’s domestic affairs after Huseyin Celil’s sentencing;
		Whereas Huseyin Celil’s case was a major topic of
			 conversation in a recent Beijing meeting between the Foreign Ministers of
			 Canada and the People's Republic of China; and
		Whereas there have been recent armed crackdowns throughout
			 the Xinjiang Uyghur Autonomous Region against the Uyghur population: Now,
			 therefore, be it
		
	
		That it is the sense of the Senate that the
			 Government of the People’s Republic of China—
			(1)should recognize, and seek to ensure, the
			 linguistic, cultural, and religious rights of the Uyghur people of the Xinjiang
			 Uyghur Autonomous Region;
			(2)should immediately
			 release the children of Rebiya Kadeer from both incarceration and house arrest
			 and cease harassment and intimidation of the Kadeer family members;
			(3)should immediately
			 release Canadian citizen Huseyin Celil and allow him to rejoin his family in
			 Canada; and
			(4)should
			 immediately cease all Government-sponsored violence and crackdowns against the
			 people throughout the Xinjiang Uyghur Autonomous Region, including those
			 involved in peaceful protests and political expression.
			
